DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 7, the phrase “a ratio of the first and second dimensions is greater than 1” fails to further limit the claims from which it depends because claim 5 previously recited that “the first dimension is greater than the second dimension,” which necessarily requires that the ratio of D1/D2>1.
Regarding claim 8, the phrase “a ratio of the first and second dimensions is less than 1” fails to further limit the claims from which it depends because claim 5 previously recited that “the first dimension is greater than the second dimension,” which necessarily requires that the ratio of D2/D1<1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2013/0087417) in view of Horibe (JP 58-142037) (machine translation attached).
Regarding independent claim 1, Yu discloses a brake piston (21) for use in a disc brake assembly (see Abstract, FIG. 1) comprising: an external surface disposed longitudinally (see FIG. 1, external surface extends along inner surface of caliper (23)); and an end face (see FIG. 1, face adjacent to pad (11)) being disposed perpendicular to the external surface and a longitudinal axis (see FIG. 1); wherein the end-face and the external surface define a cavity (see FIG. 1, cavity houses nut (31) and spindle (35)) and the end face is configured to engage with a brake disc when the disc brake assembly is actuated (see FIG. 1).
Yu does not disclose that the end-face is non-circular.
see FIG. 3, end face contacts piston (21): see also FIG. 2, showing piston having elliptical shape; see also machine translation, page 3, lines 85-87).
It would have been obvious to configure the end face of Yu to be non-circular to increase the area that receives a hydraulic pressure, thereby increasing the braking force that can be generated without increasing the size of the brake assembly in the radial direction (see e.g. Horibe, lines 47-64).  
Regarding claim 2, Yu discloses that the cavity is configured to receive a spindle nut (31) within the cavity (see FIG. 1).
Regarding claim 3, Horibe teaches that the non-circular end face defines a variable radius (see FIG. 2).
Regarding claim 4, Horibe teaches that the non-circular end face has an elliptical shape (see FIG. 2; machine translation, page 3, lines 85-87).
Regarding claim 5, Horibe teaches that the non-circular end face defines a first dimension (see FIG. 2; dimension in circumferential direction) and a second dimension being perpendicular to the first dimension (see FIG. 2; dimension in radial direction) where the first dimension is greater than the second dimension (see FIG. 2).
Regarding claim 6, Horibe teaches that the first and second dimensions intersect at midpoints of each other (see FIG. 2).
Regarding claim 7, Horibe discloses that a ratio of the first and second dimensions is greater than 1 (see FIG. 1, circumferential dimension is greater than radial dimension, thereby providing a ratio Dcirc/Drad > 1).
Regarding claim 8, Horibe discloses that a ratio of the first and second dimensions is less than 1 (see FIG. 1, radial dimension is less than circumferential dimension, thereby providing a ratio Drad/Dcirc < 1).

Regarding claim 9, Horibe discloses that the non-circular end face and the cavity are disposed within a brake shoe (7) and a clearance is defined between the external surface and the brake shoe (see FIG. 2).
Regarding claim 10, Horibe discloses that the non-circular end face does not extend beyond the brake shoe (7) (see FIG. 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                         

March 15, 2021